DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2021 has been entered.
 
Status of the Claims
Amendment filed September 29, 2021 is acknowledged. Claim 8 has been amended. Claims 1-8, 11-13, 16-18, 21-23, 26-28, 31-36, 39-41 and 44-45 are pending. Non-elected Invention and/or Species, Claims 1-7, 13, 16-18, 21-23, 26-28, 31-36, 39-41 and 44-45 have been withdrawn from consideration. 
Action on merits of the elected Invention, Group II and Species 1, claims 8 and 11-12 follows. 

Specification
The amendment filed May 25, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall 
The substitute portion of paragraph [0063] includes: 
A nanostructured template film 320 having a nanostructured template layer 324 disposed on a support film 322 and coated with an optional release layer 325 (see FIG. 3A), is laminated to the pCCL 310 such that a nanostructured template layer surface 321 contacts the pOCL and the pCCL310 flows to fill the nanostructured template layer surface 321 (step 3b).  
 
First, the pCCL 310 should read pOCL 310. 
The only way the “template layer surface 321” contacts the pOCL 310, is when the “release layer 325” is removed.
From both substitute sentences, the “release layer 325” and “release liner 326” are the same layer, i.e., 325/326. (FIG. 3A).    
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “providing a template film having a nanostructured surface, the nanostructured surface protected by a flexible release liner; removing the flexible release liner” (amended claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 8 and 11-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be a written description of the claim limitation “a method comprising the following steps performed in order: A) coating an optical coupling layer (OCL) precursor comprising a resin on a top surface of an OLED array, forming a planarized B) providing a template film having a nanostructured surface, the nanostructured surface protected by a flexible release liner;” (amended claim 8) in the application as filed. (Emphasis added).
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.

The limitation “the following steps performed in order” means step A) is being performed before step B). 
However, there is no evidence in the specification that shows step A) is being performed before step B). 
Therefore, claim 8 contain new matters. 
Applicant must cancel the new matter in response to the Office Action.

	
Claims 11-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 11 recites: the method of claim 8, wherein the nanostructured surface of the template film comprises a release coating. 
However, independent claim 8 recites: “A method, comprising the following steps performed in order: …, and removing the template film. 
when or where “the nanostructured surface of the template film comprises a release coating” being formed before or after any of the steps as claimed in claim 8.  
Therefore, claim 11 fails to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim 12 recites: the method of claim 8, wherein the top surface of the OLED display comprises an adhesion promoting primer.  
There are at least six steps being performed in claim 8. It is not known when or where the “adhesion promoting primer” being formed before or after any of the steps as claimed in claim 8.  
Therefore, claim 12 fails to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites: the method of claim 8, wherein the nanostructured surface of the template film comprises a release coating. 
However, claim 8 recites: comprising the following steps performed in order: ….”.

The “release coating” of claim 11 is out of the order, required by claim 8, therefore, claim 11 is indefinite. 

Similarly claim 12 recites: the method of claim 8, wherein the top surface of the OLED display comprises an adhesion promoting primer.  
Since claim 8 required the “steps” are performed in order, and claim 11 fails to provide when the “adhesion promoting primer” is being formed. 
The “adhesion promoting primer” of claim 12 is out of the order, required by claim 8, therefore, claim 12 is indefinite. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (KR. Pub. No. 20100000404) in view of FU et al. (US. Pub. No. 20090256287) and TSUTSUMI et al. (US. Pub. No. 2005/0253130) all of record.
With respect to claim 8, As best understood by Examiner, LEE teaches a method comprising the following steps performed in order, substantially as claimed including: 
coating an optical coupling layer (OCL) precursor (150) comprising a resin, curable material, on a top surface (134) of an OLED array, forming a planarized OCL precursor (150) surface; 

removing the flexible release liner (164);  
laminating the template film (172) onto the OCL precursor (150) surface such that the OCL precursor (150) at least partially fills the nanostructured surface;  
curing the OCL precursor (150) to forms a nanostructured extraction surface (138); and 
removing the template film (172). (See FIGs. 4c-4e). 

Regarding the “flexible release liner”, as shown in FIG. 4C, the photoresist 164, hence flexible release liner, is formed on the surface of the nanostructured surface 172. 
Therefore, the limitation “the nanostructured surface protected by a flexible release liner” is met.
In FIG. 4e, prior to imprinting the template 172 onto the OCL 150, the flexible release liner 164 has been removed.
Therefore, the limitation “removing the flexible release liner” is met.

Thus, LEE is shown to teach all the features of the claim with the exception of explicitly disclosing the OCL precursor comprising 1) a nanoparticle filled silsesquioxane; and 2) curing the OCL precursor by polymerizing. 
However, FU teaches a method comprising the following steps performed in order: 
coating an optical coupling layer (OCL) precursor (320) comprising 1)  silsesquioxane on a top surface of a substrate, forming a planarized OCL precursor surface; 
providing a template film (330) having a nanostructured surface (340); 

polymerizing the OCL precursor (320) to form an extraction surface; and
removing the template film (330). (See FIGs. 8-9, 11). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the OCL precursor of LEE utilizing the resin comprising silsesquioxane and curing the OCL by polymerizing as taught by FU to provide the nanostructured surface with low pressure and low temperature.  

Further TSUTSUMI teaches a method including coating an optical coupling layer (OCL) precursor (606) comprising a nanoparticle (602) filled silsesquioxane on a top surface of a LED array (102). (See FIG. 8).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to the OCL precursor of LEE, in view of FU, comprising nanoparticle filled silsesquioxane as taught by TSUTSUMI to increase refractive index of the OCL.      
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.


With respect to claim 12, As best understood by Examiner, in view of FU, there is an adhesion promoting primer between the resin and substrate. Thus, in view of FU, top surface of the OLED display of LEE comprises an adhesion promoting primer.

Response to Arguments
Applicant’s arguments with respect to amended claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/ANH D MAI/            Primary Examiner, Art Unit 2829